     Case 2:21-cv-02741-SB-AGR Document 16 Filed 07/20/21 Page 1 of 2 Page ID #:69



 1                                                      July 20, 2021
 2                                                          VPC

 3                                                        JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12                                             Case No.: 2:21-cv-02741-SB-AGR
13   Todd Williamson,                          Hon. Stanley Blumenfeld, Jr.
14               Plaintiff,
15                                             ORDER FOR DISMISSAL WITH
         v.                                    PREJUDICE
16   6232 Manchester, LLC, a California
     limited liability company; and Does 1-    Action Filed: March 30, 2021
17   10,                                       Trial Date: Not on Calendar
18               Defendants.
19
20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02741-SB-AGR Document 16 Filed 07/20/21 Page 2 of 2 Page ID #:70



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Todd Williamson’s action against Defendant 6232 Manchester, LLC is
 5   dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10

11   Dated: July 20, 2021
                                                         Hon. Stanley Blumenfeld, Jr.
12                                                       United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
